DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16, 18, 24, 25, 27, 28, 30, 31, 33-36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0374412 (Walsh) in view of U.S. Patent Application Publication No. 2006/0247789 (Gil).
Regarding claims 1, 3, and 38, Walsh discloses a bone anchor (202, 302, 602, e.g.) having a bone abutment surface (303, e.g.) formed in accordance with a data file generated using an imaging technique and embodying the form of a bone to which the bore anchor is to be attached, such that the bone abutment surface is adapted for congruent attachment to a bone (see paragraphs [0044] and [0046]).  Additionally, 
Walsh fails to disclose the bone abutment surface comprising one or more spacer formations extending therefrom, the spacer formations contacting the surface of the bone and defining the position of the bone abutment surface relative to the bone when the bone anchor is adhered to the bone.  However, Gil discloses an implant (100) having a bone abutment surface (103) attachable to a bone (see paragraph [0020], e.g.) so as to leave a void (space for substantially uniform cement mantle, see paragraphs [0018], [0026]) between the bone abutment surface and the bone having a substantially uniform depth, and the bone abutment surface comprises one or more spacer formations (18) extending therefrom, wherein the bone implant is configured to be adhered to the bone by a layer of adhesive (36) having a uniform thickness (see paragraphs [0018] and [0026]) and interposed between the bone abutment surface and the bone and the between the spacer formations, the spacer formations contacting the surface of the bone and defining the position of the bone abutment surface relative to the bone when the bone anchor is adhered to the bone (see paragraphs [0026] and [0041]).  Additionally, Gil suggests wherein the adhesive is selected from the   Additionally, Gil suggests wherein the one or more spacer formations comprises a pillar (18) extending from the bone abutment surface.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone anchor of Walsh to include spacer formations to facilitate creating a substantially uniform void between the bone abutment surface and bone that can be filled with an adhesive having a uniform thickness as suggested by Gil in order to provide a secure fixation of the bone anchor to bone via a uniform, minimized layer of adhesive that prevents displacement of the cement (see Gil, Abstract and paragraph [0018]).  
Additionally, regarding each of the one or more spacer formations having a height of less than 200µm, Gil suggests that the spacer formations (locking members 108/110 in Gil) may have a height of less than about 4 mm (see paragraphs [0018], [0028] and [0042]).  Additionally, Gil suggests in paragraph [0028]: 1) “the locking members are formed to have a height that provides a cement mantle of a minimal thickness on the implant face” such that “[t]he height of the locking members helps to control the height of the cement mantle formed on the implant face”; and 2)  “[t]he height at which to form the locking member can be determined by the type of implant the locking member will be used with, the location and parameters of the implant site, or a variety of other factors”; and 3) “[s]election of a desired height can thus be determined by one of  ordinary skill in the art through routine experimentation.”  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Walsh discloses wherein the bone abutment surface is adapted for a congruent fit with a part of the spine (see paragraphs [0044] and [0046]).
Regarding claim 5, Walsh discloses wherein the part of the spine is a vertebra (see paragraphs [0044] and [0046]).
Regarding claims 6 and 7, Walsh discloses wherein a bone anchor (202/602) is adapted for a congruent fit with a pedicle of a vertebra (see paragraphs [0034] and [0079]), wherein the bone anchor is configured to be attached to the bone by a pedicle screw (see paragraph [0079]).  
Regarding claim 8, Walsh discloses wherein the bone anchor is provided with one or more attachment parts (parts of implants for including fixation or attachment mechanisms, see paragraphs [0035], [0048], [0059], [0079], [0080] and Figs. 4D and 6G, e.g.) for coupling the bone anchor to other components.
Regarding claim 10, Walsh discloses wherein the bone anchor includes a porous region (see paragraphs [0119], [0125], and [0129]).
claim 11, Walsh discloses wherein all or part of the bone anchor carries a coating including hydroxyapatite and/or cytokines (see paragraphs [0036], [0050], and [0051]).
Regarding claims 33 and 34, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone anchor of Walsh in view of Gil to have the bone anchor configured such that the void is sized to be less than 200µm and is between 50-125µm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Gil, paragraph [0028].  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 12, 27, and 40, Walsh in view of Gil discloses a method comprising: providing a bone anchor (Walsh 202, 302, 602, e.g.) according to claim 3 (see analysis of claims 1 and 3 above).  Walsh suggests that its implants can be adhered to the bone by a layer of adhesive (see paragraph [0036]), and Gil suggests utilizing an implant (100) having a bone abutment surface (103) attachable to a bone (see paragraph [0020], e.g.) so as to leave a void (space for substantially uniform cement mantle, see paragraphs [0018], [0026]) between the bone abutment surface and the bone having a substantially uniform depth, and the bone abutment surface comprises one or more spacer formations (18) extending therefrom, wherein the bone   Additionally, Gil suggests wherein the one or more spacer formations comprises a pillar (18) extending from the bone abutment surface.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone anchor of Walsh to include spacer formations to facilitate creating a substantially uniform void between the bone abutment surface and bone that can be filled with an adhesive having a uniform thickness as suggested by Gil in order to provide a secure fixation of the bone anchor to bone via a uniform, minimized layer of adhesive that prevents displacement of the cement (see Gil, Abstract and paragraph [0018]).  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 13-16, Walsh discloses wherein the providing comprises generating the data file embodying the form of the bone to which the bone anchor is to 
Regarding claim 18, Walsh discloses wherein the bone anchor is made from titanium or titanium alloy or polyetheretherketone (PEEK) (see paragraphs [0039] and [0049]).
Regarding claim 24, Walsh suggests wherein the bone to which the bone anchor is adhered is a first vertebra (see Abstract and paragraphs [0003] and [0058], e.g.), the method further comprising providing another bone anchor (406/408 to at least two vertebrae (411/413); adhering the another bone anchor to a second vertebra (see paragraph [0058]); and connecting the bone anchors to support the spine to correct a spinal deformity (see paragraph [0058]).
Regarding claim 25, Walsh suggests wherein the bone to which the bone anchor is adhered is a first vertebra (see Abstract and paragraphs [0003] and [0058], e.g.), the method further comprising providing another bone anchor (406/408 to at least two vertebrae (411/413); adhering the another bone anchor to a second vertebra adjacent the first vertebra (see paragraph [0058]); and connecting the bone anchors to fuse the first and second vertebrae (see paragraphs [0057] and [0058]).
Regarding claim 28, Walsh discloses wherein the bone anchor is provided with one or more attachment parts (parts of implants for including fixation or attachment 
Regarding claim 30, Walsh discloses wherein the bone anchor includes a porous region (see paragraphs [0119], [0125], and [0129]).
Regarding claim 31, Walsh discloses wherein all or part of the bone anchor carries a coating including hydroxyapatite and/or cytokines (see paragraphs [0036], [0050], and [0051]).
Regarding claims 35 and 36, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone anchor of Walsh in view of Gil to have the bone anchor configured such that the void is sized to be less than 200µm and is between 50-125µm as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Gil, paragraph [0028].  Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Gil, and further in view of U.S. Patent Application Publication No. 2015/0127011 (Dunlop) or U.S. Patent Application Publication No. 2014/0371799 (Sixto). 
claims 9 and 29, Walsh in view of Gil fails to suggest wherein the attachment parts are selected from the group consisting of an eyelet connection, a ball connection, a hole and bushing, and a drilling and/or tapping guide.  However, Dunlop discloses bone anchor implants (100) that include multiple types of attachment parts, such as eyelet connections (99, see paragraph [0030]) and drilling guides (see paragraph [0021]).  Additionally, Sixto discloses bone anchor implants (104) that include multiple types of attachment parts, such as eyelet connections (suture holes, see paragraph [0109]) and drilling guides (330, see paragraph [0130]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone anchor/method of Walsh in view of Gil to include attachment parts in the form of an eyelet connection or drilling guide in order to facilitate attachment of the bone anchor to adjacent bone via fixation mechanisms, such as suture and bone screws (see Walsh, paragraphs [0048] and [0059], e.g.).  
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Gil, and further in view of U.S. Patent No. 5,876,460 (Bloebaum).
Regarding claims 41 and 42, Walsh in view of Gil fails to suggest wherein the one or more spacer formations comprise a rim formed around the periphery of the bone abutment surface.  However, Bloebaum discloses a method of attaching a bone implant (10) to bone (40), wherein the bone implant includes a spacer formation that comprises a rim (16) around the periphery of a bone abutment surface of the implant to form a void (26) that is filled with an adhesive (18/30) having a substantially uniform thickness (see col. 1, lines 58-63; col. 2, lines 26-35; and col. 3, lines 32-37).  It would have been prima .   
Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the Remarks that Gil does not suggest the use of spacer formations having a height of less than 200 µm.  Applicant argues on pages 8-9 of the Remarks that the implant in Gil is fixed to bone with a standard bone cement, such as polymethylmethcrylate (PMMA).  Applicant argues that bone cements like PMMA have poor adhesive properties and would not be considered by a person of ordinary skill in the art for use in a situation where tensile and/or shear strength are required.  The examiner disagrees with Applicant’s arguments.  The examiner notes that the claims do not require an adhesive where a certain amount of tensile and/or shear strength are required that would suggest against the use of bone cement.  Rather, as recited in claim 3 and page 11, lines 5-11 of the present application, bone cements are explicitly listed as a type of adhesive that may be used with applicant’s invention.  
Applicant argues on page 9 of the Remarks that the smallest spacer formation height explicitly disclosed in Gil is 1 millimeter.  However, Gil does not state that the minimum spacer formation height is 1 millimeter, but rather cites 1 millimeter as an prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues on page 9 of the Remarks that a person of ordinary skill in the art would not modify the spacers of Gil to have a height of less than 200 µm as Gil only suggests optimizing the height of the spacer to prevent displacement of bone cement, not to optimize the bond and facilitation of bone integration.  However, Gil discloses that providing a uniform layer of bone cement provides for stabilization and fixation (i.e., bonding) of the implant at the implantation site (see paragraphs [0006] and [0018]).  Gil also suggests that the cement mantle should have a minimized thickness (see paragraph [0018] and [0028]), and that a user may control the height of the cement mantle by controlling the height of the spacer formations (see paragraph [0028]).  Thus, when Gil suggests that the height of the spacer formations can be determined by the type of implant and the location and parameters of the implant site, or a variety of other factors based on routine experimentation (see Gil, paragraph [0028]), one of ordinary skill in the art would understand that the height of the spacer formations can be used to determine, for a given implant and use of the implant, how much bone cement is needed to provide for stabilization and fixation of the implant while minimizing the 
Finally, Applicant argues on page 10 of the Remarks that the combination of a bone abutment surface having a congruent fit with the bone and spacer formations having a depth of less than 200 µm leads to advantages not predicted from the prior art.  The examiner disagrees.  As explained in the rejection of claim 1, Walsh discloses a bone anchor (202, 302, 602, e.g.) having a bone abutment surface (303, e.g.) adapted for congruent attachment to a bone (see paragraphs [0044] and [0046]).  Additionally, Walsh suggests that its implants can be adhered to the bone by a layer of adhesive (see paragraph [0036]).  Gil suggests that an implant can have spacer formations to control the thickness of the layer of adhesive used to bond an implant to bone; that the thickness of the adhesive layer should be minimized; that the adhesive layer should have a thickness lower than about 4 millimeters; and that a user can determine through routine experimentation, for a given implant and use of the implant, what spacer formations will yield an adhesive layer suitable to provide for stabilization and fixation of the implant while minimizing the thickness of the adhesive layer (see Gil, paragraphs [0006[, [0018], and [0028]).  Thus, the combination of Walsh and Gil suggests that the combination of a bone abutment surface having a congruent fit with the bone and spacer formations having a depth of less than 200 µm could be achieved by a person of ordinary skill in the art merely through routine experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773